DETAILED ACTION
The amendment filed 9/16/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the opening on the top side of the bearing case” recited in claim 14; and the “downward facing opening” of the cowl “configured to receive the mechanical vibrator into an interior of the cowl to seal the opening of the bearing case” recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites “the bearing cases each include an opening on a top side of the bearing case” and claim 15 recites “the two bearing cases and the shafts are covered by a protective cowl removably fixed on the beams, the protective cowl including a downward facing opening configured to receive the mechanical vibrator into an interior of the cowl to seal the 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubie et al. (US 6,889,820 B2) in view of Johnson et al. (US 4,632,751). Rubie discloses a vibrating screen comprising at least one screen deck (see Fig. 8 and col. 5, lines 40-45) defined between two screen deck sidewalls (17), the screen deck configured to support bulk material; a mechanical vibrator (10) mounted to the screen deck sidewalls and having two transversal shafts (23) which rotate at the same rotation speed  (see col. 2, lines 4-5) and in opposite directions (see col. 2, lines 57-60), each shaft having end portions, each end portion carrying at least one eccentric weight (30); wherein the end portions of the shafts are each supported by a plurality of  bearings (21) mounted to one of two bearing cases (11) which is are each removably fixed (see col. 4, lines 50-60) to a respective one of the screen deck sidewalls of the vibrating screen, such that each of the end portions is adjacent to one of the end portions of the other one of the shafts (see Fig 1 and Fig. 8); wherein said two shafts rotate in determined phases (see col. 2, lines 1-10).  Each bearing case comprises a pair of opposite sidewalls (see Fig. 1); and the plurality of bearing supporting each end portion includes a pair of bearings with one bearing mounted to each of the opposite sidewalls (see col. 4, lines 58-62 and see Fig. 4, at 22).  The end portions of each of the shafts carries a gear (24), and each gear is engaged with the gear (24) carried by the adjacent .
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubie et al. (US 6,889,820 B2) in view of Johnson et al. (US 4,632,751) and further in view of Pollitz (US 2,312,477). The combination of Rubie and Johnson discloses all the limitations of the claims (see above), but it does not disclose that the two bearing cases and the shafts are covered by a protective cowl removably fixed on the beams, the protective cowl including a downward facing opening configured to receive the mechanical vibrator into an interior of the cowl to seal the opening of the bearing case. However, Pollitz discloses a similar device which includes two bearing cases and shafts (see Fig. 5) covered by a protective cowl (41) and removably fixed on a housing, the .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/           Primary Examiner, Art Unit 3653